


Stratus properties inc.
2013 STOCK INCENTIVE PLAN


SECTION 1



Purpose. The purpose of the Stratus Properties Inc. 2013 Stock Incentive Plan
(the “Plan”) is to increase stockholder value and advance the interests of the
Company and its Subsidiaries by furnishing a variety of equity incentives
designed to (i) attract, retain, and motivate key employees, officers, and
directors of the Company and consultants and advisers to the Company and (ii)
strengthen the mutuality of interests among such persons and the Company’s
stockholders.


SECTION 2



Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, or Other Stock-Based Award.
“Award Agreement” shall mean any written or electronic notice of grant,
agreement, contract, or other instrument or document evidencing any Award, which
the Company may, but need not, require a Participant to execute, acknowledge, or
accept.
“Board” shall mean the Board of Directors of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Committee” refers to the Compensation Committee of the Board, the Nominating
and Corporate Governance Committee of the Board, or both of these committees, as
the context indicates.
“Common Stock” shall mean the Company’s common stock, $0.01 par value per share.
“Company” shall mean Stratus Properties Inc.
“Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive the benefits
due the Participant under the Plan in the event of the Participant’s death. In
the absence of an effective designation by the Participant, Designated
Beneficiary shall mean the Participant’s estate.
“Eligible Individual” shall mean (i) any person providing services as an officer
of the Company or a Subsidiary, whether or not employed by such entity,
including any such person who is also a director of the Company; (ii) any
employee of the Company or a Subsidiary, including any director who is also an
employee of the Company or a Subsidiary; (iii) Outside Directors; (iv) any
officer or employee of an entity with which the Company has contracted to
receive executive, management, or legal services who provides services to the
Company or a Subsidiary through such arrangement; (v) any consultant or adviser
to the Company, a

As amended and restated as of August 8, 2013

--------------------------------------------------------------------------------




Subsidiary, or to an entity described in clause (iv) hereof who provides
services to the Company or a Subsidiary through such arrangement; and (vi) any
person who has agreed in writing to become a person described in clauses (i),
(ii), (iii), (iv) or (v) within not more than 30 days following the date of
grant of such person’s first Award under the Plan.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Immediate Family Members” shall mean the spouse and natural or adopted children
or grandchildren of the Participant and his or her spouse.
“Incentive Stock Option” shall mean an option granted under Section 6 of the
Plan that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.
“Nonqualified Stock Option” shall mean an option granted under Section 6 of the
Plan that is not intended to be an Incentive Stock Option.
“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option.
“Other Stock-Based Award” shall mean any right or award granted under Section 10
of the Plan.
“Outside Directors” shall mean members of the Board who are not employees of the
Company, and shall include non-voting advisory directors to the Board.
“Participant” shall mean any Eligible Individual granted an Award under the
Plan.
“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof, or other entity.
“Restricted Stock” shall mean any restricted stock granted under Section 8 of
the Plan.
“Restricted Stock Unit” shall mean any restricted stock unit granted under
Section 9 of the Plan.
“Section 162(m)” shall mean Section 162(m) of the Code and all regulations and
guidance promulgated thereunder as in effect from time to time.
“Section 409A” shall mean Section 409A of the Code and all regulations and
guidance promulgated thereunder as in effect from time to time.
“Shares” shall mean the shares of Common Stock and such other securities of the
Company or a Subsidiary as the Committee may from time to time designate.
“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.
“Subsidiary” shall mean (i) any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary

2

--------------------------------------------------------------------------------




voting power or at least 50% of the total value of all classes of equity
interests of such corporation or other entity and (ii) any other entity in which
the Company has a direct or indirect economic interest that is designated as a
Subsidiary by the Committee.


SECTION 3





(a)Administration. The Plan shall generally be administered by the Compensation
Committee. The Nominating and Corporate Governance Committee of the Board shall
administer the Plan with respect to grants to Outside Directors. Members of the
Compensation Committee and the Nominating and Corporate Governance Committee
shall qualify as “non-employee directors” under Rule 16b-3 under the 1934 Act.


(b)Authority. Subject to the terms of the Plan and applicable law, and in
addition to other express powers and authorizations conferred on the Committee
by the Plan, the Nominating and Corporate Governance Committee (with respect to
Outside Directors) and the Compensation Committee (with respect to all other
Eligible Individuals) shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to an
Eligible Individual; (iii) determine the number of Shares to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, whole Shares, other whole securities, other
Awards, other property, or other cash amounts payable by the Company upon the
exercise of that or other Awards, or canceled, forfeited, or suspended and the
method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable by the Company with respect to an Award shall be deferred
either automatically or at the election of the holder thereof or of the
Committee; (vii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (viii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (ix) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.


(c)Effect of Committee’s Determinations. Unless otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the applicable Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, any
Subsidiary, any Participant, any holder or beneficiary of any Award, any
stockholder of the Company, and any Eligible Individual.


(d)Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers of the Company the authority,
subject to such terms and limitations as the Committee shall determine, to grant
and set the terms of, to cancel, modify, or waive rights with respect to, or to
alter, discontinue, suspend, or terminate Awards held by Eligible Individuals
who are not officers or directors of the Company for purposes of Section 16 of
the Exchange Act, or any successor section thereto, or who are otherwise not
subject to such

3

--------------------------------------------------------------------------------




Section; provided, however, that the per share exercise price of any Option
granted under this Section 3(d) shall be equal to the fair market value of the
underlying Shares on the date of grant.


SECTION 4

Eligibility.    The Committee, in accordance with Section 3(a), may grant an
Award under the Plan to any Eligible Individual.


SECTION 5





(a)Shares Available for Awards. Subject to adjustment as provided in Section
5(b):


(i)Calculation of Number of Shares Available.


(A)Subject to the other provisions of this Section 5(a), the number of Shares
with respect to which Awards payable in Shares may be granted under the Plan
shall be 180,000. Awards that by their terms may be settled only in cash shall
not be counted against the maximum number of Shares provided herein.


(B)The number of Shares that may be issued pursuant to Incentive Stock Options
may not exceed 180,000.


(C)To the extent any Shares covered by an Award are not issued because the Award
is forfeited or canceled or the Award is settled in cash, such Shares shall
again be available for grant pursuant to new Awards under the Plan.


(D)In the event that Shares are issued as Restricted Stock or Other Stock-Based
Awards under the Plan and thereafter are forfeited or reacquired by the Company
pursuant to rights reserved upon issuance thereof, such Shares shall again be
available for grant pursuant to new Awards under the Plan. If Shares are
delivered or withheld in payment of an Option or delivered or withheld from
payment of an Award to satisfy tax obligations with respect to the Award, such
shares of Common Stock may not again be granted under the Plan. With respect to
Stock Appreciation Rights, if the Award is payable in Shares, all Shares to
which the Award relates are counted against the Plan limits, rather than the net
number of Shares delivered upon exercise of the Award.


(E)The maximum value of an Other Stock-Based Award that is valued in dollars
(whether or not paid in Common Stock) scheduled to be paid out to any one
Participant in any calendar year shall be $750,000.


(ii)Shares Deliverable Under Awards. Any Shares delivered pursuant to an Award
may consist of authorized and unissued Shares or of treasury Shares, including
Shares held by the Company or a Subsidiary and Shares acquired in the open
market or otherwise obtained by the Company or a Subsidiary. The issuance of
Shares may be effected on a non-certificated basis, to the extent not prohibited
by applicable law or the applicable rules of any stock exchange.

4

--------------------------------------------------------------------------------






(iii)Individual Limits. Except with respect to awards to Outside Directors, the
maximum number of Shares that may be covered by Awards, including Options and
Stock Appreciation Rights, granted under the Plan to any Participant during a
calendar year shall be 50,000 Shares, and the maximum number of Shares that may
be covered by Awards granted under the Plan to Outside Directors during a
calendar year shall be 20,000. The foregoing provision shall be construed in a
manner consistent with Section 162(m).


(iv)Use of Shares. Subject to the terms of the Plan and the overall limitation
on the number of Shares that may be delivered under the Plan, the Committee may
use available Shares as the form of payment for compensation, grants, or rights
earned or due under any other compensation plans or arrangements of the Company
or a Subsidiary, including, but not limited to, the Company’s annual incentive
plan and the plans or arrangements of the Company or a Subsidiary assumed in
business combinations.


(b)Adjustments. In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Shares, Subsidiary securities,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem equitable, adjust any or all of (i) the number and
type of Shares (or other securities or property) with respect to which Awards
may be granted, (ii) the number and type of Shares (or other securities or
property) subject to outstanding Awards, and (iii) the grant or exercise price
with respect to any Award and, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award and, if deemed appropriate, adjust
outstanding Awards to provide the rights contemplated by Section 11(b) hereof;
provided, in each case, that with respect to Awards of Incentive Stock Options
no such adjustment shall be authorized to the extent that such authority would
cause the Plan to violate Section 422(b)(1) of the Code or any successor
provision thereto and, with respect to all Awards under the Plan, no such
adjustment shall be authorized to the extent that such authority would be
inconsistent with the requirements for full deductibility under Section 162(m);
and provided further that the number of Shares subject to any Award denominated
in Shares shall always be a whole number.


(c)Performance Goals for Section 162(m) Awards. The Committee shall determine at
the time of grant if the grant of Restricted Stock, Restricted Stock Units, or
an Other Stock-Based Award is intended to qualify as “performance-based
compensation” as that term is used in Section 162(m). Any such grant shall be
conditioned on the achievement of one or more performance measures. The
performance measures pursuant to which Restricted Stock, Restricted Stock Units,
and Other Stock-Based Awards shall vest shall be any or a combination of the
following: earnings per share, return on assets, an economic value added
measure, stockholder return, earnings, share price, return on equity, return on
investment, return on fully-employed capital, reduction of expenses, containment
of expenses within budget, cash provided by operating activities or increase in
cash flow or increase in revenues of the Company, a division of the Company or a
Subsidiary. For any performance period, such performance

5

--------------------------------------------------------------------------------




objectives may be measured on an absolute basis or relative to a group of peer
companies selected by the Committee, relative to internal goals or relative to
levels attained in prior years. For grants of Restricted Stock, Restricted Stock
Units, and Other Stock-Based Awards intended to qualify as “performance-based
compensation,” the grants and the establishment of performance measures shall be
made during the period required by Section 162(m).


SECTION 6



(a)Stock Options. Subject to the provisions of the Plan, the Committee shall
have sole and complete authority to determine the Eligible Individuals to whom
Options shall be granted, the number of Shares to be covered by each Option, the
option price thereof, the conditions and limitations applicable to the exercise
of the Option, and the other terms thereof. The Committee shall have the
authority to grant Incentive Stock Options, Nonqualified Stock Options, or both.
In the case of Incentive Stock Options, the terms and conditions of such grants
shall be subject to and comply with such rules as may be required by Section 422
of the Code, as from time to time amended, and any implementing regulations.
Except in the case of an Option granted in assumption of or substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines, the exercise price of any Option granted under this Plan shall not be
less than 100% of the fair market value of the underlying Shares on the date of
grant.


(b)Exercise. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter, provided, however, that in no
event may any Option granted hereunder be exercisable after the expiration of 10
years after the date of such grant. The Committee may impose such conditions
with respect to the exercise of Options, including without limitation, any
condition relating to the application of Federal or state securities laws, as it
may deem necessary or advisable. An Option may be exercised, in whole or in
part, by giving written notice to the Company, specifying the number of Shares
to be purchased. The exercise notice shall be accompanied by the full purchase
price for the Shares.


(c)Payment. The Option price shall be payable in United States dollars and may
be paid by (i) cash or cash equivalent; (ii) delivery of shares of Common Stock,
which shares shall be valued for this purpose at the fair market value (valued
in accordance with procedures established by the Committee) as of the effective
date of such exercise; (iii) delivery of irrevocable written instructions to a
broker approved by the Company (with a copy to the Company) to immediately sell
a portion of the shares issuable under the Option and to deliver promptly to the
Company the amount of sale proceeds to pay the exercise price; (iv) if approved
by the Committee, through a net exercise procedure whereby the Participant
surrenders the Option in exchange for that number of shares of Common Stock with
an aggregate fair market value equal to the difference between the aggregate
exercise price of the Options being surrendered and the aggregate fair market
value of the shares of Common Stock subject to the Option; or (v) in such other
manner as may be authorized from time to time by the Committee. Prior to the
issuance of Shares upon the exercise of an Option, a Participant shall have no
rights as a shareholder.

6

--------------------------------------------------------------------------------






SECTION 7



(a)Stock Appreciation Rights. A Stock Appreciation Right shall entitle the
holder thereof to receive upon exercise, for each Share to which the Stock
Appreciation Right relates, an amount equal to the excess, if any, of the fair
market value of a Share on the date of exercise of the Stock Appreciation Right
over the grant price.


(b)Terms and Conditions. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Eligible Individuals to
whom Stock Appreciation Rights shall be granted, the number of Shares to be
covered by each Award of Stock Appreciation Rights, the grant price thereof, the
conditions and limitations applicable to the exercise of the Stock Appreciation
Right and the other terms thereof. Stock Appreciation Rights may be granted in
tandem with another Award, in addition to another Award, or freestanding and
unrelated to any other Award. Stock Appreciation Rights granted in tandem with
or in addition to an Option or other Award may be granted either at the same
time as the Option or other Award or at a later time. Stock Appreciation Rights
shall not be exercisable after the expiration of 10 years after the date of
grant. Except in the case of a Stock Appreciation Right granted in assumption of
or substitution for an outstanding award of a company acquired by the Company or
with which the Company combines, the grant price of any Stock Appreciation Right
granted under this Plan shall not be less than 100% of the fair market value of
the Shares covered by such Stock Appreciation Right on the date of grant or, in
the case of a Stock Appreciation Right granted in tandem with a then outstanding
Option or other Award, on the date of grant of such related Option or Award.


(c)Committee Discretion to Determine Form of Payment. The Committee shall
determine at the time of grant of a Stock Appreciation Right whether it shall be
settled in cash, Shares, or a combination of cash and Shares.


SECTION 8



(a)Restricted Stock. Subject to the provisions of the Plan, the Committee shall
have sole and complete authority to determine the Eligible Individuals to whom
Restricted Stock shall be granted, the number of Shares to be covered by each
Award of Restricted Stock and the terms, conditions, and limitations applicable
thereto. An Award of Restricted Stock may be subject to the attainment of
specified performance goals or targets, restrictions on transfer, forfeitability
provisions and such other terms and conditions as the Committee may determine,
subject to the provisions of the Plan. An award of Restricted Stock may be made
in lieu of the payment of cash compensation otherwise due to an Eligible
Individual. To the extent that Restricted Stock is intended to qualify as
“performance-based compensation” under Section 162(m), it must be made subject
to the attainment of one or more of the performance goals specified in Section
5(c) hereof and meet the additional requirements imposed by Section 162(m).


(b)The Restricted Period. At the time that an Award of Restricted Stock is made,
the Committee shall establish a period of time during which the transfer of the
Shares of Restricted Stock shall be restricted (the “Restricted Period”). Each
Award of Restricted Stock may have a different Restricted Period. Except with
respect to Awards of Restricted Stock to Outside Directors, a Restricted Period
of at least three years is required with incremental vesting of the

7

--------------------------------------------------------------------------------




Award over the three-year period permitted. If the grant or vesting of the
Shares is subject to the attainment of specified performance goals, a Restricted
Period of at least one year with incremental vesting is permitted. The
expiration of the Restricted Period shall also occur as provided in the Award
Agreement in accordance with Section 12(a) hereof.


(c)Escrow. The Participant receiving Restricted Stock shall enter into an Award
Agreement with the Company setting forth the conditions of the grant.
Certificates representing Shares of Restricted Stock shall be registered in the
name of the Participant and deposited with the Company, together with a stock
power endorsed in blank by the Participant. Each such certificate shall bear a
legend in substantially the following form:
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Stratus Properties Inc. 2013 Stock Incentive
Plan (the “Plan”) and a notice of grant issued thereunder to the registered
owner by Stratus Properties Inc. Copies of the Plan and the notice of grant are
on file at the principal office of Stratus Properties Inc.
Alternatively, in the discretion of the Company, ownership of the Shares of
Restricted Stock and the appropriate restrictions shall be reflected in the
records of the Company’s transfer agent and no physical certificates shall be
issued prior to vesting.


(d)Dividends on Restricted Stock. Any and all cash and stock dividends paid with
respect to the Shares of Restricted Stock shall be subject to any restrictions
on transfer, forfeitability provisions or reinvestment requirements as the
Committee may, in its discretion, prescribe in the Award Agreement.


(e)Forfeiture. In the event of the forfeiture of any Shares of Restricted Stock
under the terms provided in the Award Agreement (including any additional Shares
of Restricted Stock that may result from the reinvestment of cash and stock
dividends, if so provided in the Award Agreement), such forfeited shares shall
be surrendered and any certificates canceled. The Participants shall have the
same rights and privileges, and be subject to the same forfeiture provisions,
with respect to any additional Shares received pursuant to Section 5(b) or
Section 11(b) due to a recapitalization, merger or other change in
capitalization.


(f)Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee or at such earlier time as provided in the Award Agreement or an
amendment thereto, the restrictions applicable to the Restricted Stock shall
lapse and a stock certificate for the number of Shares of Restricted Stock with
respect to which the restrictions have lapsed shall be delivered or book or
electronic entry evidencing ownership shall be provided, free of all such
restrictions and legends, except any that may be imposed by law, to the
Participant or the Participant’s estate, as the case may be.


(g)Rights as a Stockholder. Subject to the terms and conditions of the Plan and
subject to any restrictions on the receipt of dividends that may be imposed in
the Award

8

--------------------------------------------------------------------------------




Agreement, each Participant receiving Restricted Stock shall have all the rights
of a stockholder with respect to Shares of stock during any period in which such
Shares are subject to forfeiture and restrictions on transfer, including without
limitation, the right to vote such Shares.


SECTION 9



(a)Restricted Stock Units. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Eligible Individuals to
whom Restricted Stock Units shall be granted, the number of Shares to be covered
by each Award of Restricted Stock Units and the terms, conditions, and
limitations applicable thereto. An Award of Restricted Stock Units is a right to
receive shares of Common Stock in the future and may be subject to the
attainment of specified performance goals or targets, restrictions on transfer,
forfeitability provisions and such other terms and conditions as the Committee
may determine, subject to the provisions of the Plan. An award of Restricted
Stock Units may be made in lieu of the payment of cash compensation otherwise
due to an Eligible Individual. To the extent that an Award of Restricted Stock
Units is intended to qualify as “performance-based compensation” under Section
162(m), it must be made subject to the attainment of one or more of the
performance goals specified in Section 5(c) hereof and meet the additional
requirements imposed by Section 162(m).


(b)The Vesting Period. At the time that an Award of Restricted Stock Units is
made, the Committee shall establish a period of time during which the Restricted
Stock Units shall vest. Each Award of Restricted Stock may have a different
vesting period. Except with respect to Awards of Restricted Stock Units to
Outside Directors, a vesting period of at least three years is required with
incremental vesting of the Award over the three-year period permitted. If the
grant or vesting is subject to the attainment of specified performance goals, a
vesting period of at least one year with incremental vesting is permitted. The
expiration of the vesting period shall also occur as provided in the Award
Agreement in accordance with Section 12(a) hereof.


(c)Rights as a Stockholder. Subject to the terms and conditions of the Plan and
subject to any restrictions that may be imposed in the Award Agreement, each
Participant receiving Restricted Stock Units shall have no rights as a
stockholder with respect to such Restricted Stock Units until such time as
Shares are issued to the Participant.


SECTION 10



(a)Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Individuals an “Other Stock-Based Award,” which shall consist of an
Award that is not an instrument or Award specified in Sections 6 through 9 of
this Plan, the value of which is based in whole or in part on the value of
Shares. Other Stock-Based Awards may be awards of Shares or may be denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares (including, without limitation, securities convertible or
exchangeable into or exercisable for Shares), as deemed by the Committee
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of any such Other Stock-Based Award and may provide that
such awards would be payable in whole or in part in cash. To the extent that an
Other Stock-Based Award is intended to qualify as “performance-based
compensation” under Section 162(m), it must be made subject to the attainment of
one or

9

--------------------------------------------------------------------------------




more of the performance goals specified in Section 5(c) hereof and meet the
additional requirements imposed by Section 162(m).


(b)Outside Directors. If the Company permits Outside Directors to elect to
receive some or all of their cash compensation in the form of Common Stock, then
the Shares issued pursuant to any such elections shall be considered “Other
Stock-Based Awards” issued under the terms of this Plan.


(c)The Vesting Period. At the time that an Other Stock-Based Award is granted,
the Committee shall establish a period of time during which the Award shall
vest. Each Award may have a different vesting period. Except with respect to
Other Stock-Based Awards granted to Outside Directors, a vesting period of at
least three years is required with incremental vesting of the Award over the
three-year period permitted. If the grant or vesting is subject to the
attainment of specified performance goals, a vesting period of at least one year
with incremental vesting is permitted. The expiration of the vesting period
shall also occur as provided in the Award Agreement in accordance with Section
12(a) hereof.


(d)Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award, whether made as an Other Stock-Based Award under this Section 10 or as
an Award granted pursuant to Sections 8 and 9 hereof, may provide the holder
thereof with dividends or dividend equivalents, payable in cash, Shares,
Subsidiary securities, other securities or other property on a current or
deferred basis.


SECTION 11



(a)Amendment or Discontinuance of the Plan. The Board may amend or discontinue
the Plan at any time; provided, however, that no such amendment may


(i)without the approval of the stockholders, (A) increase, subject to
adjustments permitted herein, the maximum number of shares of Common Stock that
may be issued through the Plan, (B) materially increase the benefits accruing to
Participants under the Plan, (C) materially expand the classes of persons
eligible to participate in the Plan, (D) expand the types of Awards available
for grant under the Plan, (E) materially extend the term of the Plan, (F)
materially change the method of determining the exercise price of Options or
Stock Appreciation Rights, or (G) amend Section 11(c) to permit a reduction in
the exercise price of Options; or


(ii)materially impair, without the consent of the recipient, an Award previously
granted.


(b)Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 5(b) hereof) affecting the Company, or the financial statements of the
Company or any Subsidiary, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan.

10

--------------------------------------------------------------------------------






(c)Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, the Committee may cause any Award granted hereunder to
be canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to such canceled Award.
Notwithstanding the foregoing, except for adjustments permitted under Sections
5(b) and 11(b), no action by the Committee shall, unless approved by the
stockholders of the Company, (i) cause a reduction in the exercise price of
Options granted under the Plan or (ii) permit an outstanding Option with an
exercise price greater than the current fair market value of a Share to be
surrendered as consideration for a new Option with a lower exercise price,
shares of Restricted Stock, Restricted Stock Units, and Other Stock-Based Award,
a cash payment, or Common Stock. The determinations of value under this
subparagraph shall be made by the Committee in its sole discretion.


SECTION 12



(a)Award Agreements. Each Award hereunder shall be evidenced by an agreement or
notice delivered to the Participant (by paper copy or electronically) that shall
specify the terms and conditions thereof and any rules applicable thereto,
including but not limited to the effect on such Award of the death, retirement
or other termination of employment or cessation of consulting or advisory
services of the Participant and the effect thereon, if any, of a change in
control of the Company.


(b)Withholding.


(i)A Participant shall be required to pay to the Company, and the Company shall
have the right to deduct from all amounts paid to a Participant (whether under
the Plan or otherwise), any taxes required by law to be paid or withheld in
respect of Awards hereunder to such Participant. The Committee may provide for
additional cash payments to holders of Awards to defray or offset any tax
arising from the grant, vesting, exercise or payment of any Award.


(ii)At any time that a Participant is required to pay to the Company an amount
required to be withheld under the applicable tax laws in connection with the
issuance of Shares under the Plan, the Participant may, if permitted by the
Committee, satisfy this obligation in whole or in part by delivering currently
owned Shares or by electing (the “Election”) to have the Company withhold from
the issuance Shares, which Shares shall have a value equal to the minimum amount
required to be withheld. The value of the Shares delivered or withheld shall be
based on the fair market value of the Shares on the date as of which the amount
of tax to be withheld shall be determined in accordance with applicable tax laws
(the “Tax Date”).


(iii)Each Election to have Shares withheld must be made prior to the Tax Date.
If a Participant wishes to deliver Shares in payment of taxes, the Participant
must so notify the Company prior to the Tax Date.


(c)Transferability.


(i)No Awards granted hereunder may be sold, transferred, pledged, assigned, or
otherwise encumbered by a Participant except:

11

--------------------------------------------------------------------------------






(A)by will;


(B)by the laws of descent and distribution;


(C)pursuant to a domestic relations order, as defined in the Code, if permitted
by the Committee and so provided in the Award Agreement or an amendment thereto;
or


(D)if permitted by the Committee and so provided in the Award Agreement or an
amendment thereto, Options may be transferred or assigned (1) to Immediate
Family Members, (2) to a partnership in which Immediate Family Members, or
entities in which Immediate Family Members are the owners, members or
beneficiaries, as appropriate, are the partners, (3) to a limited liability
company in which Immediate Family Members, or entities in which Immediate Family
Members are the owners, members or beneficiaries, as appropriate, are the
members, or (4) to a trust for the benefit of Immediate Family Members;
provided, however, that no more than a de minimis beneficial interest in a
partnership, limited liability company, or trust described in (2), (3) or (4)
above may be owned by a person who is not an Immediate Family Member or by an
entity that is not beneficially owned solely by Immediate Family Members.


(ii)To the extent that an Incentive Stock Option is permitted to be transferred
during the lifetime of the Participant, it shall be treated thereafter as a
Nonqualified Stock Option. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of Awards, or levy of attachment or similar
process upon Awards not specifically permitted herein, shall be null and void
and without effect. The designation of a Designated Beneficiary shall not be a
violation of this Section 12(c).


(d)Share Certificates. Any certificates or book or electronic entry ownership
evidence for Shares or other securities delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares or other securities are
then listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.


(e)No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, stock appreciation rights, restricted stock, and other types of Awards
provided for hereunder (subject to stockholder approval of any such arrangement
if approval is required), and such arrangements may be either generally
applicable or applicable only in specific cases.


(f)No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of or as a
consultant or adviser to the Company or any Subsidiary or in the employ of or as
a consultant or adviser to any other entity providing services to the Company.
The Company or any Subsidiary or any such entity may at

12

--------------------------------------------------------------------------------




any time dismiss a Participant from employment, or terminate any arrangement
pursuant to which the Participant provides services to the Company or a
Subsidiary, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement. No Eligible
Individual or other person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Eligible Individuals,
Participants or holders or beneficiaries of Awards.


(g)Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Delaware.


(h)Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.


(i)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.


(j)No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.


(k)Compliance with Law. The Company intends that Awards granted under the Plan,
or any deferrals thereof, will comply with the requirements of Section 409A to
the extent applicable.


(l)Deferral Permitted. Payment of cash or distribution of any Shares to which a
Participant is entitled under any Award shall be made as provided in the Award
Agreement. Payment may be deferred at the option of the Participant if provided
in the Award Agreement.


(m)Headings. Headings are given to the subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.


(n)Recovery Policy. Each Award Agreement shall contain a provision permitting
the Company to recover any Award granted under the Plan if (i) the Company’s
financial statements are required to be restated at any time within the
three-year period following the final payout of the Award and the Participant is
determined to be responsible, in whole or in part, for the restatement, or (ii)
the Award is subject to any clawback policies the Company may adopt in

13

--------------------------------------------------------------------------------




order to conform to the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any resulting rules issued by the
SEC or national securities exchanges thereunder. All determinations regarding
the applicability of these provisions shall be in the discretion of the
Committee.


SECTION 13

Term of the Plan. Subject to Section 11(a), no Awards may be granted under the
Plan after May 23, 2023, which is ten years after the date the Plan was last
approved by the Company’s stockholders; provided, however, that Awards granted
prior to such date shall remain in effect until such Awards have either been
satisfied, expired or canceled under the terms of the Plan, and any restrictions
imposed on Shares in connection with their issuance under the Plan have lapsed.



14